Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-13 in the reply filed on October 11, 2022 is acknowledged. The traversal is on the grounds that no search burden exists as a search for the subject matter of claims 1-13 would encompass the subject matter of claims 14-20. This is not found persuasive because, as discussed in the Office Action, mailed September, 23, 2022, the method of claims 1-13 would not require at least a unique text search related to the method steps of claims 14, 17 and 20 and a search in CPC A47C 31/12 for the subject matter of claim 20. The method of claims 14-20 would not require at least a unique text search related to the method steps of claims 1, 4, 10, 11, and 13. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the processed average pressure values" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that “the processed average pressure values” was intended to read “the processed average humidity values”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik et al. (U.S. Publication No. 2021/0204720) in view of O’Reagan et al. (U.S. Patent No. 2008/0263776).
Regarding claim 1, Karschnik teaches a method of controlling mattress humidity, comprising: sensing a humidity at a plurality of points on a mattress (via one or more sensors 726 of Figure 23 and 1632 of the block diagram of Figures 37, which may be mounted to a desired location of a mattress, see paragraph 0377); and performing a drying operation based on the determined humidity values (paragraphs 0066, 0274 and 0327-0328), wherein performing the drying operation includes operating at least one fan 714 provided below the mattress (Figure 10, which shows an exemplary air controller 338 located under mattress 300, also see paragraph 0265) to suction air and discharge air toward the mattress to dry the mattress (paragraphs 0267 and 0274). Karschnik does not disclose determining at least one average humidity value based on the sensed humidity at the plurality of points; and performing a drying operation based on the determined average humidity values.
O’Reagan teaches determining at least one average humidity value based on the sensed humidity at the plurality of points (via sensors A, B, and C); and performing a drying operation based on the determined average humidity values (Figure 4 and paragraphs 0030 and 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Karschnik so performing the drying operation includes operating at least one fan provided below the mattress to suction air and discharge air toward the mattress to dry the mattress, as taught by O’Reagan, because doing so would allow for the sensors as a whole to measure the whole of the environment immediately surrounding a user, such that the air system may more accurately respond to the environmental condition to provide an reduction in humidity and moisture to the mattress as a whole when compared to a single sensor arrangement which may not be representative of the humidity conditions actually experienced by a user due to factors such as user proximity to the sensor(paragraph 0063).
Regarding claim 2, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses wherein performing the drying operation further includes operating at least one heater 716 to heat air discharged to the mattress (Figure 22B and paragraphs 0274 and 0278).
Regarding claim 7, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses wherein a user interface configured to receive at least one of an automatic command or a manual command (see Karschnik, paragraph 0422, where humidity values may be automatically determined by a user profile or may be set by a user via a remote control or computing device) is provided on a remote controller 132 having a display (see Karschnik, Figure 1 and paragraph 0192, where the remote control 132 may have a display or a mobile computing device, such as cell phone, may be used as a remote control .
Regarding claim 8, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses wherein, upon receiving an automatic command based on a user input into a user interface (see Karschnik, paragraph 0422, where humidity values may be automatically determined by a user profile) the step of performing the drying operation includes comparing the determined average humidity value to a predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0030 and 0063), and the step of performing the drying operation includes operating the fan for a predetermined time period if the determined average humidity value exceeds the predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0033 and 0063 and see Karschnik, paragraph 0473 and Figure 45B).
Regarding claim 9, Karschnik, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8. Karschnik, as modified, further discloses wherein, after the predetermined time period, sensing the humidity, determining the average humidity value, and performing the drying operation is repeated until the determined average humidity value is inside the predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0033 and 0063, where the humidity sensors are part of a closed-loop feedback control system, which adjusts the moisture change rate in response to sensor readings by varying the speed of the airflow and see Karschnik, paragraph 0449).
Regarding claim 12, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses wherein, upon receiving a manual command based on a user input into a user interface (see Karschnik, paragraph 0422, where humidity values may be set by a user via a remote control or computing device), the step of performing the drying operation includes: selecting a desired humidity value via the user interface (see Karschnik, paragraph 0422), comparing the determined average humidity value with the desired humidity value (see O’Reagan, Figure 4 and paragraphs 0030 and 0063), and operating the fan for a predetermined time period if the determined average humidity value exceeds the desired humidity value (see O’Reagan, Figure 4 and paragraphs 0033 and 0063 and see Karschnik, paragraph 0473 and Figure 45B).
Regarding claim 13, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses sensing a temperature and operating a heater 716 for a predetermined time if the sensed temperature is less than a predetermined temperature (see Karschnik, paragraph 0272, where the heating element is controlled based at least in part on the sensors signals to achieve a predetermined outlet air temperature).
Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik in view of O’Reagan and further in view of Petrovski et al. (U.S. Patent No. 2011/0115635), hereinafter referred to as Petrovski.
Regarding claim 3, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, does not disclose wherein the mattress includes a plurality of regions, determining the at least one average humidity value includes determining an average humidity value for each region of the mattress, and performing the drying operation further includes operating at least one damper to control a region to be dried during the drying operation.
Petrovski teaches wherein the mattress includes a plurality of regions, determining the at least one humidity value includes determining a humidity value for each region of the mattress (paragraph 0173, where multiple zones are provided to control temperature and humidity in each zone, and see paragraphs 0072-0074, which describe the different zones in the mattress and humidity sensors located within each zone), and performing the drying operation further includes operating at least one damper to control a region to be dried during the drying operation (paragraph 0173, where a dampers may be used to direct and regulate air flow for each climate zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Karschnik, as modified, so the mattress includes a plurality of regions, determining the at least one average humidity value includes determining an average humidity value for each region of the mattress, and performing the drying operation further includes operating at least one damper to control a region to be dried during the drying operation, as taught by Petrovski (where O’Reagan is cited for teaching measuring of an average humidity value, see O’Reagan, Figure 4 and paragraphs 0030 and 0063), because the different zones allow for two individual users who share a bed selectively regulate the heating, cooling, ventilation and/or other climate control scheme along his or her side of the bed in order to create their preferred sleeping environment (paragraph 0089).
Regarding claim 10, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses wherein, upon receiving an automatic command based on a user input into a user interface (see Karschnik, paragraph 0422, where humidity values may be automatically determined by a user profile) the step of performing the drying operation includes comparing the determined average humidity value to a predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0030 and 0063), and the step of performing the drying operation includes operating the fan for a predetermined time period if the determined average humidity value exceeds the predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0033 and 0063 and see Karschnik, paragraph 0473 and Figure 45B). Karschnik, as modified, does not explicitly disclose determining a season of the year, and providing a predetermined humidity range for the determined season for the drying operation.
Petrovski teaches determining a season of the year, and providing a predetermined humidity range for the determined season which is used to operate the climate control systems (paragraph 0107, where time of year is used to determine comfort zones in which the bed is to be operated, and see paragraphs 0104-0105 and Figure 2B where relative humidity is a factor in determining the comfort zones). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Karschnik, as modified, with the step of determining a season of the year, and providing a predetermined humidity range for the determined season for the drying operation, as taught by Petrovski, because a user may have different comfort needs in different seasons, where their bedroom may fluctuate greater in temperature (paragraph 0107). For example, a user may prefer a comfort zone with higher relative humidity when the temperature and humidity is lower in the bedroom, such as during winter, and may require a higher relative humidity when the temperature and humidity is higher in the bedroom, such as during the summer (paragraph 0107 and Figure 2B).
Regarding claim 11, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses sensing a temperature of the mattress (see Karschnik, paragraph 0434-0435), wherein, upon receiving an automatic command based on a user input into a user interface (see Karschnik, paragraph 0422, where humidity values may be automatically determined by a user profile) the step of performing the drying operation includes comparing the determined average humidity value to a predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0030 and 0063), and the step of performing the drying operation includes operating the fan for a predetermined time period if the determined average humidity value exceeds the predetermined humidity range (see O’Reagan, Figure 4 and paragraphs 0033 and 0063 and see Karschnik, paragraph 0473 and Figure 45B). Karschnik, as modified, does not explicitly disclose determining a predetermined temperature range in which the sensed temperature is provided, and providing a predetermined humidity range for the predetermined temperature range to be used in the drying operation.
Petrovski teaches determining a predetermined temperature range 510 in which the sensed temperature is provided, and providing a predetermined humidity range 510 (where range 510 is provided as a function of two variable ranges for both humidity and temperature, Figure 2B) for the predetermined temperature range to be used in the drying operation (paragraphs 0104-0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Karschnik, as modified, with the step of determining a predetermined temperature range in which the sensed temperature is provided, and providing a predetermined humidity range for the predetermined temperature range to be used in the drying operation, as taught by Petrovski, because doing so would allow for the humidity of the bed to be adjusted in order to provide the most comfortable humidity for a certain temperature or temperature range (paragraph 0104-0105).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karschnik in view of O’Reagan and further in view of Hunter (U.S. Patent No. 10,143,313).
Regarding claim 4, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, does not disclose wherein performing the drying operation further includes operating a motor to raise at least one air dispenser.
Hunter teaches wherein performing the drying operation further includes operating a motor 36 to raise at least one air dispenser 10 (Figure 2 and Col. 3, lines 23-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Karschnik, as modified, so performing the drying operation further includes operating a motor to raise at least one air dispenser, as taught by Hunter, because the air dispenser of Hunter allows for the heat or cool air to be dispensed directly adjacent to a user’s feet, helping them to achieve their desired sleep environment (Col. 1, lines 40-64).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karschnik in view of O’Reagan and further in view of An (U.S. Publication No. 2012/0273475).
Regarding claim 5, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses wherein a humidifying sensing sheet is provided on the mattress to sense the humidity at the plurality of points (via sensors A, B, and C, see O’Reagan, Figure 4 and paragraphs 0030 and 0063).  
Karschnik, as modified, does not disclose the humidifying sensing sheet having a plurality of electrode lines configured to measure humidity or moisture.
An teaches wherein a humidifying sensing sheet 11 is provided on the mattress 2 to sense the humidity at the plurality of points (paragraph 0022, where multiple sensor units may be provided), the humidifying sensing sheet having a plurality of electrode lines 80 (comprising detection element 83 and sensors lines 81 and 82, Figure 5) configured to measure humidity or moisture (paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Karschnik, as modified, with a plurality of electrode lines configured to measure humidity or moisture, as taught by An, because doing so would merely amount to a simple substitution of one element (the sensors of O’Reagan) for another (the sensors of An) that would not provide unexpected results as both sensors of O’Reagan and An are configured to sense humidity and moisture in a coverlet on top of a mattress and thus serve a substantially identical purpose (see O’Reagan, Figure 4 and paragraphs 0030 and 0063 and An, paragraph 0071 and Figure 5). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Karschnik in view of O’Reagan and further in view of Oakhill (U.S. Patent No. 9,833,188).
Regarding claim 6, Karschnik, as modified, discloses the subject matter as discussed above with regard to claim 1. Karschnik, as modified, further discloses processing the average humidity values (see O’Reagan, paragraphs 0030 and 0063), generating an image based on processed values (see Karschnik, paragraphs 0192 where the condition of the bed control system 110 can be displayed to a user); and outputting the image on a display 2456 (paragraph 0547, where a display may present graphical information to a user). 
Karschnik, as modified, does not disclose generating an image based on the processed average humidity values; and outputting the image on a display.
Oakhill teaches generating an image based on the processed humidity values; and outputting the image on a display (Col. 12, lines 38-56 where quantitative date, such as measured humidity values may be displayed as a score or rating on a display or as a graph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Karschnik, as modified, to generate an image based on the processed average humidity values; and output the image on a display, as taught by Oakhill, because the visual display of sleep quality data of Oakhill allows for a user to track their sleep and gain insights on their quality of sleep from previous nights, so that they may attempt to improve their quality of sleep based on these insights (Col. 15, lines 26-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franceschetti et al. (U.S. Publication No. 2015/0355612)
Poodeh et al. (U.S. Publication No. 2018/0027988)
DeFranks et al. (U.S. Patent No. 11,134,789)
Tsern et al. (U.S. Publication No. 2018/0125256),
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/19/2022